COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                  §

  Vianney Robles,                                 §           No. 08-19-00225-CV

                       Appellant,                 §              Appeal from the

  v.                                              §         County Court at Law No. 3

  Amy Nichols, Kubinski & Nichols, P.C.,          §         of El Paso County, Texas
  Andres E. Almanzan,Mounce, Green,
  Myers, Safi, Paxson & Galatzan, P.C. aka        §           (TC# 2019DCV1582)
  Mounce, Green , Myers, Safi,Paxson &
  Galatzan, A Professional Corporation,           §

                        Appellees.                §

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 18, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Doris Sipes, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before November 18, 2019.

       IT IS SO ORDERED this 12th day of November, 2019.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.